Citation Nr: 1827178	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-53 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.  He died in January 2015; the Appellant in this case is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have any claims pending at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5121 (West 2014); 38 C.F.R. § 3.1000 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For entitlement to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  

After review of the evidence, the Board finds that accrued benefits are not warranted.  Initially, the Board notes that the appellant filed a claim for VA death benefits, including accrued benefits, in November 2015, approximately ten months after the Veteran's death in January 2015.  Therefore, the claim was filed in a timely manner.  However, the Veteran did not have any claims pending at the time of his death.  In this regard, the record reflects that in September 2013, the Veteran filed a claim for disability pension benefits.  In a March 2014 rating decision, he was granted entitlement to nonservice-connected pension and special monthly pension based on the need for aid and attendance.  The Board finds that the record does not contain any pending but unadjudicated claims from the Veteran.  Moreover, there is no evidence of due but unpaid monetary benefits.  Accordingly, because the threshold legal criteria for establishing entitlement to accrued benefits are not met, the Appellant's accrued benefits claim is denied based on a lack of entitlement under the law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (c); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

Additional development is required before the Board can adjudicate the remaining claim.  A review of the claims file indicates that a copy of the Veteran's death certificate was associated with the record in April 2016.  However, a file noted to be the Veteran's death certificate is unreadable, and the remaining evidence of record does not directly confirm the medical condition that was the cause of the Veteran's death.  As the cause of the Veteran's death is a relevant fact in the Board's adjudication of the Appellant's service connection claim, remand is needed to obtain a readable copy of the Veteran's death certificate.

Further, a March 2014 VA examination report noted that the examiner reviewed VA electronic medical records prior to the Veteran's exam.  However, the claims folder does not contain any post-service medical records.  As there is an indication in the record that there are VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate any such records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file a readable copy of his death certificate.

2.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no outstanding records are available, this fact should be noted in the Veteran's claims file.  The Appellant should also be contacted and asked to provide records from any private medical providers the Veteran saw during his lifetime.

3.  After conducting any other development deemed necessary, readjudicate the Appellant's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Appellant an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


